Citation Nr: 1415805	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-39 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected coronary artery disease, status post coronary artery bypass grafting.


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969, including service in the Republic of Vietnam.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction was subsequently transferred to the VA RO in Phoenix, Arizona.

In February 2013, the appellant and the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The case was previously before the Board in June 2013 when it was remanded for further development.  

The Veteran initially filed the claim but died in November 2013, during the pendency of this appeal.  The appellant is his surviving spouse; she has been substituted as the claimant for the purpose of processing these claims to completion.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  The appellant duly filed an application for substitution later in November 2013 and completed VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) in November 2013.  See Fast Letter 10-30 (Revised) (April 3, 2013).  In December 2013 the Board had dismissed the deceased Veteran's claims because of his death during the pendency of the appeal.  In January 2014, the RO notified the appellant that she met the criteria for substitution and that adjudication of the deceased Veteran's claims would continue on the basis of her being substituted as the claimant.  As such, the appellant-widow is a properly substituted party in this appeal.  

FINDING OF FACT

Hypertension was not manifest during service or within one year of separation from service; is not attributable to service, to include presumed exposure to herbicides during service in Vietnam; and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February and April 2008.  Although the notice provided did not including information regarding substantiating a claim of service connection on a secondary basis, the Veteran and, thereafter, the appellant, have been represented by an accredited representative throughout the appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In addition, the undersigned addressed a claim of service connection on the basis of aggravation at the hearing.  Thus, based on the record as a whole, the Board finds that the appellant had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and associated with the claims file.  The Veteran and appellant have submitted private treatment records.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Attempts have been made to obtain and associate with the claims file all available and adequately identified treatment records, for which authorization has been provided.  Subsequent to the June 2013 Board remand the Veteran was asked to identify additional treatment providers and to provide authorization for the records to be obtained by VA.  Additional treatment records were submitted.  The Veteran was afforded relevant VA medical examinations.  

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The appellant, as substitute, seeks entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected coronary artery disease, status post coronary artery bypass grafting.  

Service treatment records do not reveal any complaint, diagnosis, or treatment for high blood pressure.  Upon examination at separation from service the Veteran's blood pressure was 140/80.

Post service treatment records indicate that in August 1978 the Veteran was diagnosed with hypertension.  The Veteran reported that he had a diagnosis of high blood pressure in 1969, treated with bed rest and high blood pressure several times since then but normal, at other times.  

The Veteran was afforded a VA medical examination in October 1978.  The examiner noted that the Veteran was recently found to have hypertension and to be placed on treatment.  The Veteran's blood pressure was measured and the Veteran was diagnosed with hypertensive vascular disease under treatment.

At a hearing in April 1979 the Veteran reported that the first time he noticed that his blood pressure was high was when he was examined at separation from service.  The Veteran reported that he was instructed to go get a meal and then return to the examination.  He stated that when he returned his blood pressure was still high and that they made him lay down on a little cot.  Thereafter, he reported that they checked his blood pressure and it was low enough for separation.  Subsequently, the Veteran reported that he passed out at a paper company one month to six weeks after service.  He stated that his blood pressure was checked and he was asked whether he had ever had high blood pressure.  He reported that he had treatment for high blood pressure starting in 1969 or 1970.  He indicated that he was treated with a "little white pill" by a Dr. R.J.

In a statement dated in May 1979 the Veteran reported that Dr. R. J. remembered him but that he did not retain records for more than seven years and, therefore, they did not have any records.  A Dr. H. was identified who would only release medical records to a doctor.  Attempts were made to get the records from Dr. H. from Florissant Medical Center.  A response was received that the doctor has not seen the Veteran in six years and unable to dictate on the Veteran dated in July 1979.  It is noted that a February 1980 treatment note from Medical Center of Florrisant and signed by Dr. H. has been associated with the claims file.

The Veteran was hospitalized by VA from January to February 1980.  Physical examination was noted to be essentially negative, except for hypertension.  The Veteran was treated for hypertension and it was controlled upon discharge.  

A record dated in February 1980 from Medical Center of Florissant indicated that the Veteran was found to have a normal physical examination with a blood pressure of 136/76 in August 1970.  He had a blood pressure of 134/84 in October 1970 with a diagnosis of pharyngitis.  He was noted to have strained his private area in March 1971 and to have a blood pressure of 140/90 with a diagnosis of rule out possible anxiety, no evidence of genitourinary disorder.  In April 1973 the Veteran had a blood pressure of 150/92 with dizziness, passed on in the past, steadily getting worse.  He was noted to have a history of possible increased blood pressure.  He was treated with low salt diet, Jyrodiural, and valium.  In April 1973 the Veteran had a blood pressure of 122/80 with feeling of dizziness and "shaky spells."  He was prescribed hydrodiuril and valium.

At a hearing dated in August 1980 the Veteran reported that Dr. R.J. only kept his records for seven years.  The Veteran reported that the doctor treated him twice for high blood pressure and nervous condition three months after he was out of Vietnam.  The Veteran's father reported that the Veteran was treated at Hines for high blood pressure.

In a statement dated in August 1980, Dr. R.J. reported that the Veteran was seen in his office in March 1970 and April 1970 complaining of nervousness.  The Veteran was found at that time to be mildly hypertensive.  He was treated with Meprobamate.  The Veteran was seen again in May and June and was given Sinequin.  The other visits were for colds, sore throat, and minor illnesses on several occasions.

The Veteran was afforded a VA medical examination in September 1980.  The Veteran reported that he had high blood pressure for 10 years or so and had been taking medication periodically since that time but it really did not become bad until three or four years prior.  The Veteran reported that he was admitted in 1978 for treatment of hypertensive vascular disease which the examiner noted was fairly easily controlled.  In January 1980 he was readmitted for treatment of a nervous condition and hypertension.  Examination revealed elevated systolic and diastolic readings.  The Veteran was classified as having hypertension.  

In May 1982 the Veteran was noted to have hypertension diagnosed in 1969.  In August 1985 the Veteran was noted to have reported that he had hypertension treated since 1969.

VA treatment records reveal diagnoses of hypertension.

VA examination in May 2010 indicates that the Veteran had a history of hypertension that required continuous medication for control.  

The Veteran was afforded a VA medical examination in August 2010.  In regard to the Veteran's hypertension, subjectively the onset date was reported as August 1969 and the Veteran was noted to be found to have elevated blood pressure on military exit examination.  No medications were started.  In December 1969 the Veteran was reported to have been started on blood pressure medications.  The Veteran could not remember the medications.  The medication was indicated to be mildly effective.  Claims file review revealed slightly elevated blood pressure in September 1980 with a classification of hypertension.  A March 1980 note indicated that the Veteran was hypertensive since two years prior and his hypertension was controlled at discharge.  The March 1980 finding that hypertension was initially found and diagnosed a considerable number of years after service and was not shown by the evidence to be etiologically related to service, was reiterated.

The Veteran was afforded a VA medical examination in December 2012.  The examiner reported that the Veteran was diagnosed with hypertension.  The examiner rendered the opinion that the Veteran's hypertension is less likely as not incurred in or caused by military service or conditions that occurred within a year of discharge from military service.  The rationale provided was that the definition of hypertension for disability ratings purposes (160 mm or greater, 90 mm or greater, at least 3 different days) was not met until 1973 based on available medical records/blood pressure readings.  The Veteran was noted to have elevated blood pressure in 1970 from the 1980 letter from Dr. J., but the elevation was likely secondary to nervousness as Dr. J. did not diagnose the Veteran with hypertension and the Veteran was treated with anti-anxiety and psychotropic medication.  The examiner reported that elevated blood pressure is commonly seen in anxiety states and is not per se sufficient to diagnose hypertension.  The Veteran was first treated with low salt diet and medication in April 1973 when his blood pressure was noted to be 150/92.  Therefore, the examiner opined that it is less likely as not that the hypertension was incurred in or related to military service or conditions that occurred within one year of military service.  

At a hearing before the undersigned, the Veteran reported that he was noted to have high blood pressure upon examination at separation from service.  He reported that he was sent to have a meal and then to return to have his blood pressure rechecked.  When he returned from having the meal his blood pressure was still high and he laid down for a couple of hours.  The Veteran reported that his blood pressure was still high at 140/80 but that he was discharged anyway.  He indicated that he was first treated after service in March 1970.  The Veteran reported that he was on blood pressure medications since 1969.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in July 2013.  The Veteran was diagnosed with hypertension.  The examiner rendered the opinion that it is less likely as not that the Veteran's hypertension was incurred in or aggravated by military service.  Blood pressure readings during service showed no hypertensive blood pressure defined by VA criteria.  The Veteran stated on a questionnaire in August 1969 that he did not have high blood pressure.  He stated that he was diagnosed with hypertension and treated for hypertension for the first time in 1970.  Dr. J. reported that the Veteran was seen for mild hypertension in March 1970, which the examiner noted was several months after military service.

The examiner found that the Veteran's hypertension was not likely caused by his service-connected coronary artery disease, status post coronary artery bypass grafting.  The Veteran was diagnosed with hypertension in the 1970's and was first diagnosed with coronary artery disease in 1995 when he had a myocardial infarction.  Therefore, it is not likely that the coronary artery disease caused the hypertension.  

It is less likely as not that the Veteran's service-connected coronary artery disease status post coronary artery bypass grafting aggravated his hypertension.  Although hypertension is a risk factor implicated in causing coronary artery disease, coronary artery disease is not known to cause hypertension.  Review of available records during episodes of chest pain/unstable angina brought on by coronary artery disease show that blood pressure has been 121/68 (catheterization in April 1996), 105/68 (catheterization in January 2002).  His blood pressure range at the VA showed a range of 100-135/69-84.  There is no available medical evidence that his coronary artery disease is aggravating his hypertension.  

Entitlement to service connection for hypertensive vascular disease is not warranted.  The Board acknowledges that the Veteran was diagnosed with hypertension during the period on appeal.  However, the preponderance of the evidence is against a finding that the Veteran's hypertension was incurred in service, developed within one year of separation from service, was due to or permanently aggravated by the Veteran's coronary artery disease, status post coronary artery bypass grafting, or may be presumed to have been incurred in service.

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations provide presumptive service connection for certain diseases for Veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  However, hypertension is not is a disease presumptively associated with exposure to herbicide agents under VA regulations.

The service treatment records reveal that upon examination at separation the Veteran was noted to have an elevated blood pressure.  However, service treatment records do not reveal and diagnosis of or treatment for hypertension.  Post service treatment records reveal that the Veteran was noted to be mildly hypertensive within one year of separation from service.  However, this was noted by an examiner to be likely secondary to nervousness as the physician did not diagnose the Veteran with hypertension and the Veteran was treated with anti-anxiety and psychotropic medication.  Although the Veteran reported that he received treatment for hypertension since 1969, the Veteran also reported that he was first treated after service in March 1970.  A VA medical examiner has reported that the Veteran was first diagnosed with hypertension and prescribed medication in in April 1973.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension arose within the first year after separation from service.  

The preponderance of the evidence reveals that the Veteran's hypertension was not diagnosed until more than a year after separation from service and after examination in August 2010 and December 2012 the opinion was rendered that the Veteran's hypertension was not related to the Veteran's active service.  

Lastly, the preponderance of the evidence is against a finding that the Veteran's hypertension is due to or permanently aggravated by the Veteran's service-connected coronary artery disease, status post coronary artery bypass grafting.  After examination in July 2013 a VA medical examiner opined that the Veteran's hypertension was not due to coronary artery disease as the Veteran's coronary artery disease was not diagnosed until 1995.  The examiner further opined that the Veteran's hypertension was not aggravated by the Veteran's coronary artery disease as hypertension is a known risk factor for the cause of coronary artery disease but coronary artery disease is not a known cause of hypertension.  The examiner further noted that there was no available medical evidence that the Veteran's coronary artery disease aggravated his hypertension.   

Therefore, as the preponderance of the evidence is against the claim, service connection for hypertensive vascular disease, to include as secondary to service-connected coronary artery disease, status post coronary artery bypass grafting, is denied.


ORDER

Service connection for hypertensive vascular disease, to include as secondary to service-connected coronary artery disease, status post coronary artery bypass grafting, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


